Citation Nr: 1135525	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-39 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1985 to 
July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010).  The record shows that a VCAA letter dated December 2005 provided the Veteran such notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2010).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that she is unemployable due to her service-connected disabilities.  In the July 2006 Notice of Disagreement (NOD), the Veteran reported missing work due to the severity of the service-connected disabilities (asthma attacks, anxiety disorder, and sleep apnea issues).  In the December 2007 VA Form 9, the Veteran reported frequent absence from work due to her service-connected disabilities, in addition to dealing with the needs of her children.  The Veteran's representative requests application of reasonable doubt in the Veteran's claim, but otherwise makes no specific contentions in support of the claim. 

In this case, the Veteran's service-connected disabilities meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for sleep apnea, rated at 50 percent disabling; asthma, rated at 30 percent disabling; anxiety disorder, rated at 30 percent disabling; and sinusitis, rated at 10 percent disabling.  As the service-connected sleep apnea is rated at 50 percent, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  
38 C.F.R. § 4.16(a).  

The Board notes a May 2011 proposal to discontinue a separate rating for sleep apnea.  Even if the reduction is effectuated, the combined disability rating for the Veteran's service-connected disabilities will be 70 percent, and will still meet the schedular criteria for consideration of TDIU.  For this reason, the Board's TDIU decision will be unaffected by the discontinuance of a separate rating for sleep apnea. 

After a review of all the evidence, the Board concludes that a preponderance of the evidence is against as TDIU for any period.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing her belief that she ended her employment as a Program Support Administrator at VA in 
November 2005 due to symptoms caused by service-connected disabilities.  In a July 2006 statement, the Veteran's former supervisor wrote that the Veteran had missed 100 hours of work during the last year due, in part, to her asthma.  During the December 2005 VA psychological examination, the VA examiner reported that the Veteran's emotional problems have interfered with her ability to perform in any job situation.  Her anxiety disorder symptoms have included tension and panic attacks.

The evidence weighing against the Veteran's claim for TDIU includes evidence that the Veteran was enrolled as a full-time student at the Baptist School of Health Care Professionals and recently graduated from the radiology technician program.  In the December 2005 VA psychological examination, the VA examiner reported that the Veteran was able to establish and maintain effective work and social relationships.  The December 2005 VA examiner also reported that the Veteran was able to manage her financial affairs and that she was able to complete the basic activities of daily living.  In a July 2006 statement, the Veteran's former supervisor reported that the Veteran's absence from work was due, in part, to the Veteran using leave to take care of her two children.  A February 2008 VA treatment record reflects that the Veteran quit a temporary job, so she could take care of her son, who was doing drugs and was involved in legal troubles.  An April 2009 VA treatment record reported that the Veteran was an employee of VA.  In a May 2010 VA Vocational Rehabilitation report, the Veteran reported that she enjoyed her clinical rotation and that she was looking forward to completion of the radiology technician program and returning to work on a part-time or full-time basis.  In a January 2011 VA treatment record, the Veteran reported graduating from the radiology technician program and recently passing the board examination required to become a licensed radiology technician.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered her unable to obtain or maintain substantially gainful employment.  The evidence of record shows that the Veteran missed work due, in part, to having to take care of her two children and that she also left the labor market to pursue full-time education and career training for a career in the medical profession.  

With regard to the Veteran's assertion that her service-connected disabilities have rendered her unable to work, records showing that the Veteran quit jobs because she had to take care of her two children and that the Veteran chose to pursue a career in radiology is strong evidence to the contrary.  See Beaty, 6 Vet. App. at 538.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In this case, the Veteran has not even been alleged, and the evidence does not show, difficulty obtaining employment as a licensed radiology technician.  Although the Veteran may not be currently employed, as she was a full-time student and is a licensed radiology technician, has stated unrelated reasons for not working, has not asserted inability to obtain employment as a radiology technician, and there is no evidence of inability to obtain employment in that area, the Board finds that the weight of the lay and medical evidence shows no inability to secure or follow substantially gainful employment as a result of the service-connected disabilities.  

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


